1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    DAVID CHESTRA,                          Case No. CV 19-02704-RSWL (GJS)
12                 Petitioner
13            v.                               JUDGMENT
14    F. VASQUEZ, Warden,
15                 Respondent.
16
17
18      Pursuant to the Court’s Order Denying Request And Dismissing Action Without
19   Prejudice,
20
21      IT IS ADJUDGED THAT the above-captioned action is dismissed without
22   prejudice.
23
24   DATED: 4-16-2019                   s/ RONALD S.W. LEW

25                                      RONALD S.W. LEW
26                                      UNITED STATES DISTRICT JUDGE

27
28
